IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LARRY D. FORD,

      Appellant,
                                    CASE NO. 1D13-5955
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 3, 2014.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Larry D. Ford, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




                                 ON REHEARING


PER CURIAM.

      AFFIRMED.

BENTON, WETHERELL, and MARSTILLER, JJ., CONCUR.